Citation Nr: 0708600	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  96-36 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder due to asbestos exposure.

2. Entitlement to service connection for a back disorder.

3. Entitlement to a compensable evaluation for residuals of a 
fractured 5th metatarsal on the left foot.

4. Entitlement to a compensable evaluation for a donor site 
scar on the left iliac crest.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The veteran provided testimony regarding his claim for 
asbestos exposure during a personal hearing in November 1996.  
A transcript of that hearing is of record.

This case was remanded in September 2004 for additional 
development.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. Consistent with the instructions below, VA 
will notify you if further action is required on your part.


FINDING OF FACT

A respiratory disorder was not present in service and no 
current respiratory disorder is etiologically related to 
service.


CONCLUSION OF LAW

The veteran's respiratory disorder was not incurred or 
aggravated during active duty service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in various 
correspondence including, a VA letter in September 2004, 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The claim was 
readjudicated in a February 2005 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim. Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background 

The appellant served onboard several Naval vessels during 
service, and he argues that he suffers from respiratory 
disorders which are the result of his exposure to asbestos 
while serving as a machinery repairman in the United States 
Navy.  However, the veteran does not suffer from any form of 
asbestos-related respiratory disorder.

The service medical records are negative for any complaints, 
treatment, or diagnosis of any chronic respiratory disorder 
during service.

At a November 1996 personal hearing at the RO, the veteran 
testified that he currently suffered from asthma, multiple 
allergies, and respiratory difficulties, which he believed 
were the result of his asbestos exposure during service.  He 
notes he was first treated for asthma about three years prior 
to this hearing.

At a January 2005 VA respiratory examination, the veteran 
reported that he had asbestosis or a lung condition caused by 
his exposure to asbestos in service.  He noted his 
respiratory problems began about 8 to 10 years ago.  The 
examiner noted a history of many allergies and possible 
asthma from the veteran's description.  X-rays revealed clear 
lungs, no pleural effusions, and no evidence of any active 
disease.  A computed tomography (CT) scan of the chest 
revealed no calcified pleural plaques or masses, and no CT 
evidence for asbestos exposure.  

The examiner opined that the veteran had mild restrictive 
lung disease which was not caused by asbestos exposure during 
service.  There was no historical evidence or objective 
evidence to support the veteran's claim.  There was no 
diagnostic evidence of an asbestos related restrictive 
disease such as pleural plaquing, scarring, or tumor found in 
the recent x-rays or chest CT, and the examiner did not link 
any mild restrictive lung disease to service.  

None of the medical evidence of record attributes any current 
respiratory diagnosis to the veteran's military service.  In 
essence, the evidence of a nexus between the veteran's 
respiratory disorder and his military service is limited to 
his own statements. His statements are not competent evidence 
since lay persons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Accordingly, service 
connection is not in order for this claimed disability. 
 
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal. 
 
The claim is denied.


ORDER

Entitlement to service connection for a respiratory disorder 
due to asbestos exposure is denied.


REMAND

As indicated in the Introduction, this claim was, in part, 
remanded to the RO in September 2004. Sadly, the Board finds 
that the ordered development remains to be completed. 
Accordingly, remand is mandatory. Stegall v. West, 11 Vet. 
App. 268 (1998). 

In this respect, the September 2004 remand noted that in 
March 1993, the RO received the veteran's claim of 
entitlement to increased ratings for his left iliac donor 
site scar, and left fifth metatarsal fracture residuals; and 
a claim of entitlement to service connection for a back 
disorder. In correspondence dated in March 1994, the RO 
denied the veteran's claim. A notice of disagreement was 
received by the RO in April 1994. Although a rating decision 
was subsequently issued, the veteran never received a 
statement of the case. In cases such as this when a notice of 
disagreement has been received, the appellate process has 
commenced and the veteran is entitled to a statement of the 
case on the issues. Pond v. West, 12 Vet App 341 (1999); 
Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board noted that while it did not have jurisdiction to 
decide these issues on the merits, they were remanded to the 
RO for appropriate action to include issuing a statement of 
the case on the issues.  Accordingly, the Board's September 
2004 remand instructed the RO to issue a SOC as to these 
three issues, and to inform the veteran of the pertinent 
criteria for perfecting an appeal. This action as not been 
taken. 

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran with a 
statement of the case addressing 
entitlement to increased evaluations for 
residuals of a left fifth metatarsal 
fracture, and residuals of a left iliac 
crest donor site scar; as well as 
entitlement to service connection for a 
back disorder. Thereafter, if and only if 
the appellant files a timely substantive 
appeal should these issues be returned to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the second remand these claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


